AFFIRM as niodilied; Opinion issued November 8, 2012




                                                 In The
                                  nur1 uf Appia1i
                          FiftIi 1btrirt uf ai at a11ai
                                         No. 05-1 1-01404-CR
                                         No. 05-1 1-01405-CR


                             AN1)REW WHITAKER, JR., Appellant

                                                     V.

                                THE STATE OF TEXAS, Appellee


                       On Appeal from the Criminal District Court No. 3
                                    Dallas County, Texas
                       Trial Court Cause Nos. F01-37502-J, F0i-37395-J


                               MEMORANDUM OPINION
                            Before Justices Morris, Francis, and Murphy
                                     Opinion By Justice Morris

        At trial, Andrew Whitaker, Jr. waived a jury and pleaded guilty to two aggravated assault

with a deadly weapon offenses. After finding appellant guilty, the trial court assessed punishment

at ten years’ imprisonment and a $1 ,500 fine in each case. in a single issue, appellant contends the

trial court’s judgments should be modified to reflect there were no plea agreements in these cases.

We modify the trial court’s judgments and affirm as modified. The background of the case and the

evidence admitted at trial are well known to the parties. and we therefore limit recitation of the facts.

We issue this memorandum opinion pursuant to Texas Rule of Appellate Procedure 47.4 because

the law to be applied in the case is well settled.
        Appel hint contends the judgment in each case should he modi tied to show there was no plea

agreement. The State agrees that the judgments should he modifIed as requested by appellant. The

reporters records show appellant entered guilt pleas to the oHenses charged in the indictments

without the benefit ofa plea agreement. The judgments state appellant was sentenced in each case

to “10 years TDC” pursuant to a plea agreement. Thus, the judgments are incorrect. We resolve

appellant’s sole issue in his favor. We modify the judgments to show the plea bargain terms were

open.” See Tix. R. App. P.43.2(b): Bigic’ v. State. 865 S.W.2d 26. 27--28 (Tex. Crim. App. 1993).

        As modified, we affirm the trial court’s judgments.




                                            JOPH               .   MORRIS
                                          (STIC E

Do Not Publish
TEX. R. i\pp. P. 47
11 1404F.U05
                                   (ftiatrt uf      iprahi
                        .Fift1!   Ditrirt rif rxzu at Dallas

                                       JUDGMENT
ANDREW WHITAKER. JR., Appellant                     Appeal from the Criminal District Court
                                                    No. 3 of Dallas County, Texas. (Tr.Ct.No.
No. 05-i 1-01404-CR          V.                     FOl -37502-i).
                                                    Opinion delivered by Justice Morris.
THE STATE OF TEXAS. Appellee                        Justices Francis and Murphy participating.


        Based on the Court’s opinion of this date. the judgment of the trial court is MO1)IFIED
as follows:

       The section entitled “Terms of Plea Bargain’ is modified to show “Open.”

       As modified, we AFFIRM the trial court’s judgment.



Judgment entered November 8, 2012.




                                              IOSiiEiB            ORRIS
                                           (S1CE
                                (!ILuIrt nf ppiah
                       .FiftI! Jitrirt of iJixa at ia11zu
                                      JUDGMENT
ANI)REW WI IITAKER, .JR., Appellant                Appeal from the Criminal District Court
                                                   No. 3 of Dallas County, Texas. (Tr.Ct.No.
No. 05-1 1-01405-CR          V                     FO 1-37395-i).
                                                   Opinion delivered by Justice Morris.
THE STATE OF TEXAS. Appellee                       Justices Francis and Murphy participating.


       Based on the Court’s opinion of this date, the judgment of the trial court is MO1)IFIED
as follows:

       The section entitled “Terms oiPlea Bargain” is modified to show ‘Open.”

       As modified. we AFFIRM the trial court’s judgment.



Judgment entered November 8, 0212.




                                           /z___ JOSJ4IB.MORR1S
                                             WSTICE